Citation Nr: 9927888	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-33 714	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis in the right hip, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to increased evaluations for degenerative 
joint disease of the knees, currently evaluated with a 
separate evaluations of 10 percent disabling for each knee.  

3.  Whether new and material evidence has been presented to 
reopen claims for service connection for a left shoulder 
disability, a back disability, and a left hip disability.  

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel
INTRODUCTION

The veteran served honorably on active duty from May 1969 to 
August 1971.  For a period of service from August 1971 to 
October 1974, he received a discharge under other than 
honorable conditions.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1995 rating decision of the Jackson, 
Mississippi, Regional Office (RO) of the Department of 
Veterans Affairs (VA), in which an evaluation in excess of 10 
percent disabling was denied for heterotopic bone formation 
in the right hip joint.  By that same rating action, 
evaluations in excess of 10 percent disabling were denied for 
chondromalacia of the right patella and chondromalacia of the 
left patella.  

This claim also comes before the Board from a November 30, 
1995 letter from the RO, in which the veteran was notified 
that claims for service connection for degenerative arthritis 
of the lumbar spine and a left hip and a left shoulder 
condition had not been reopened, as new evidence had not been 
presented to show that these conditions were caused or made 
worse by his military service.  

The Board has construed the veteran's statements in an 
October 1995 statement as a notice of disagreement to the 
July 1995 denial of entitlement to a total rating based on 
individual unemployability.  The issue is therefore referred 
to the RO for appropriate development.  In addition, the 
issue of assignment of a separate evaluation for right thigh 
scar, as a separate manifestation of the service-connected 
residuals of a right femur fracture, is referred for 
adjudication based on the objective findings at the time of 
an April 1994 VA examination.  

FINDINGS OF FACT

1.  On VA examination in 1997, the veteran did not cooperate 
with attempts to examine range of motion in his hips, 
secondary to complaints of pain which were inconsistent with 
the examiner's observations as to his functional capacities.  
Diagnoses included probable traumatic arthritis of the right 
hip.  

2.  On VA examination in 1997, the veteran did cooperate with 
attempts to examine range of motion in the knees, secondary 
to complaints of pain which were 
inconsistent with the examiner's observations as to his 
functional capacities.  Diagnoses included degenerative joint 
disease of the left knee and the right knee.  

3.  In an October 1978 decision, the Board denied service 
connection for a disability of the left shoulder and for a 
disability of the hips.  

4.  The additional documentation submitted since the Board's 
October 1978 decision does not bear directly and 
substantially upon the specific matters under consideration; 
nor is this additional evidence so significant that it must 
be considered in order to fairly decide the merits claims for 
service connection for a left shoulder disability and a hip 
disability.  

5.  A claim for service connection for a back disability was 
denied by the Board in October 1978, and in September 1986, 
the RO determined that the veteran had failed to submit new 
and material evidence which was sufficient to reopen a 
service connection claim for a back disability.  As an appeal 
of the September 1986 rating determination was not initiated 
within one year following notification of the adverse 
decision, that rating determination became final.  

6.  The additional evidence submitted since the September 
1986 rating determination is so significant that it must be 
considered in order to fairly decide the merits of a claim 
for service connection for a back disability.  

7.  The record demonstrates that the veteran has a current 
back disability, variably diagnosed as degenerative arthritis 
and traumatic arthritis in the lumbar spine, with medical 
evidence suggestive of a relationship between this disability 
and the service-connected residuals of a right femur 
fracture.  




CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent disabling have not been met for traumatic arthritis 
of the right hip.  38 U.S.C.A. §§ 1154, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.71, Diagnostic Code 5099-5010 
(1998).  

2.  The schedular criteria for evaluations in excess of 10 
percent disabling have not been met for degenerative joint 
disease in either the right knee or the left knee.  
38 U.S.C.A. §§ 1154, 7104 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71, Diagnostic Code 5003 (1998).  

3.  The additional evidence received since the Board's 
October 1978 decision does not constitute new and material 
evidence which is sufficient to reopen claims for service 
connection for a left shoulder disability and a left hip 
disability, and the claims are not reopened.  38 U.S.C.A. §§ 
5107, 5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) 
(1998).

4.  The additional evidence submitted since the RO's 
September 1986 rating determination constitutes new and 
material evidence which is sufficient to reopen a claim for 
service connection for a back disability, and the claim is 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.156(a) (1998).

5.  The reopened claim for service connection for a back 
disability is well grounded.  38 U.S.C.A. § 5107 (West 1991 & 
Supp. 1998). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that it has been determined that 
the veteran's discharge (under conditions other than 
honorable) from his period of service between August 1971 and 
October 1974 is a bar to benefits administered by VA for that 
period.  His service between May 1969 and August 1971 was 
considered to be honorable service and he is entitled to 
benefits administered by VA for that period.  See 
Administrative Decision, dated June 1975.  
Increased Evaluations

The Board finds that the veteran's claims for increased 
evaluations are well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1998) that is, the 
claims are plausible.  Proscelle v. Derwinski, 
2 Vet.App. 629, 632 (1992).  The record does not indicate the 
need to obtain any pertinent records which have not already 
been associated with the claims folder, and it is accordingly 
found that all relevant facts have been properly developed, 
and that the duty to assist him, mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1998), has been satisfied.


Medical Evidence

Service medical records show that while serving in Korea in 
November 1970, the veteran was driving a jeep which 
overturned.  In this accident, he sustained injuries which 
included a transverse fracture of the midshaft right femur 
for which he underwent open reduction and K-nail fixation.  A 
hospital summary shows a diagnosis of fracture, closed, right 
femur, no artery or nerve involvement, treated, improved.  He 
did well post-operatively, and by January 1971 he was walking 
with partial weight bearing to his right leg with no 
difficulty at all.  

In March 1972, the K-rod in the right femur was removed.  A 
May 1972 consultation report shows findings of moderate 
subpatellar crepitus in the right knee and it was noted that 
his hip wounds were well healed.  In July 1972, he was 
assessed with chondromalacia, and the remaining service 
medical records show that he was seen frequently for 
complaints of pain, effusion, and swelling in both knees and 
that he participated in physical therapy in an attempt to 
strengthen his quadriceps muscles.  

At the time of the September 1974 separation examination, 
findings included mild symptomatic chondromalacia, and a 
right hip x-ray revealed that the track of the previous 
intramedullary rod was noted, in addition to a heterotopic 
ossification above the great trochanter which was somewhat 
greater in extent than at the time of the previous study.  

The report of a January 1978 examination shows assessments of 
history of fracture of right femur and bilateral 
chondromalacia of the patellae with possible subluxation.  X-
rays of the right femur and hip showed a calcific bony 
density over the right greater trochanter which presumably 
was a calcified bursa which was overlying the intramedullary 
rod that had since been removed.  

In March 1978, service connection was granted for residuals 
of transverse fracture of the middle right femur, healed 
(evaluated under Diagnostic Code 5255); and for bilateral 
chondromalacia patellae (evaluated under Diagnostic Code 
5010).  

The report of a June 1984 VA examination shows a diagnosis of 
fracture of right femur, healed with trochanteric 
irritability and peri-trochanteric calcification.  X-ray 
examination of both hips revealed an old fracture of the 
greater trochanter on the right side which had remained 
ununited.  

The report of a December 1988 VA orthopedic examination shows 
that the veteran gave a history of breaking his right femur 
when he "went over a fifty foot cliff."  On examination, 
attempts to evaluate hip and knee motion were resisted and 
not accurate.  He complained bitterly of abduction in both 
hips at 30 degrees and the examiner indicated that there may 
have been more motion with relaxation.  Knee motions were 
resisted, and the knees could be flexed to 90 degrees when he 
was lying prone.  There was nonspecific crepitation under 
both patellae.  The examiner provided an impression of 
history of service-connected fracture of the mid-third of the 
right femur with internal fixation subsequently removed and 
now bizarre and greatly extenuated subjective features 
suggesting traumatic arthritis of the hips as well as 
patellofemoral articulation.   

In June 1989, separate evaluations of 10 percent disabling 
were granted for chondromalacia in the right patella and the 
left patella, based on findings of limitation of motion and 
x-ray evidence of traumatic arthritis, assigned under 
Diagnostic Code 5010-5257.  

On VA examination in October 1990, all range of motion 
testing in the hips was resisted due to complaints of pain.  
The report shows an impression of old fracture of the right 
femur with delayed healing and symptoms of traumatic 
arthritis of the right hip, with magnification masking 
accurate range of motion measurements.  The right hip x-ray 
revealed findings of a calcific density in the soft tissues 
seen in association with post-traumatic changes involving the 
greater trochanter.  On VA examination in December 1991, the 
examiner was unable to obtain a range of motion of the hips 
or the knees secondary to complaints of pain and discomfort.  
Knee x-rays revealed mild narrowing involving the medial 
joint compartments of both knees, and additional findings 
included linear calcific densities superior to the patella 
bilaterally which were probably due to previous trauma.  

On VA orthopedic examination in April 1994, the veteran 
stated that he had recently fallen because of his right hip 
and knee.  He used an orthopedic type cane in his left hand 
as a prop to avoid the setting of the gluteus medius on the 
right hip.  Even standing to check the back, he used the cane 
so that it was hard to differentiate his back from his right 
hip complaint.  The knees and hips were allowed only 90 
degrees of flexion on both sides and there was crepitation on 
both patellae, more on the left.  Lying on the side position, 
abduction of the right hip at about 10 degrees could barely 
be held against gravity, but the examiner could not tell 
whether this was a reluctance or an inability to abduct.  
Passively on the table supine, he permitted only 15 degrees 
abduction and 5 degrees adduction with apparent pain with any 
rotation in the right hip so that the range of motion was 
masked by voluntary resistance. 

The examiner provided an impression of old fracture of the 
right femur following intramedullary fixation with symptoms 
of tendinitis, bursitis, and weakness of the right gluteus 
medius area, as well as patellofemoral crepitation of both 
knees.  It was noted that with a predominance of subjective 
features and the insistence on avoiding full weight-bearing, 
it was hard to evaluate the apparent diffuse weakness 
especially of the right lower extremity.  The report of knee 
x-rays, conducted in April 1994, show findings of 
chondrocalcinosis on the right with mild degenerative changes 
of the patella.  

In an August 1994 addendum to the examination report, the 
examiner indicated that orthopedic examinations and x-ray had 
shown that the development a peri-trochanteric calcification 
at the site of the upper end of the intramedullary rod and 
most surely the site of a traumatic bursa during the presence 
of the rod with subsequent tissue reaction and calcification.  
This area was now symptomatic with findings compatible with 
traumatic arthritis about the right hip area.  

In January 1995, service connection was granted for 
heterotopic bone formation on the right hip joint, secondary 
to intramedullary rod placement for fracture of middle right 
femur, with evaluation by analogy to Diagnostic Code 5010.  

In September 1997, the veteran was afforded a VA orthopedic 
examination.  He complained of severe bilateral hip pain and 
he walked using a cane on his left side.  While walking into 
the examination room, he stated that he would prefer to stand 
and that he did not like to sit down, however, he sat down in 
the chair and talked for a while.  While sitting in the 
chair, he seemed to be quite comfortable in spite of the fact 
that he was complaining he had aches and pains all over and 
he was not able to sit, stand, or lie down.  He did not 
appear to be in any distress, however, he was very hostile 
and uncooperative throughout the examination.  Most of the 
time, in spite of hostility, he was pleasant and smiling.  

Even though he refused to sit on the table or lay down on the 
table, he was able to do it, and throughout this maneuver, he 
was very slow and unwilling; however, he was able to stay 
supine on the examination table.  Abduction of the hips could 
not be tested as he would not raise the lower extremity into 
abduction.  Passive range of motion was full, however, he 
would not hold the extremity in position to measure with 
goniometry.  While resisting the motion, and when asked to 
perform muscle activity, he was yielding, acting as if he 
could not hold the muscle position.  Examination of both 
knees indicated crepitations.  Range of motion in the knees 
could not be performed actively or passively.  Palpation of 
the lower extremities and both hips and thighs did not reveal 
any tender spots.  

There did not appear to be any difference in the 
circumference or size of the thighs, and there were no 
protruding areas showing the unevenness of the bones at that 
point while he was sitting.  There was no swelling noted in 
either of the lower extremities.  

The veteran was able to get off the examination table slowly 
and as if he was in severe discomfort.  He was able to dress 
up without any difficulty, and he was able to don and doff 
shoes without any difficulty, although very slowly.  The 
examiner again noted that throughout the examination, the 
veteran was constantly uncooperative and trying to be 
uncooperative, with complaints that he did not need any of 
this examination and he had aches and pains all over his 
body.  The examiner noticed that when walking outside the 
clinic, he walked with the cane on his forearm rather than 
using the cane for support, and his gait pattern did not 
appear to be abnormal.  There were times that he used the 
cane to hold things, pull things, or reach things rather than 
just to support him while he was walking or standing.  

While he was in the examination room, attempts to check his 
balance did not reveal any imbalance, and he was able to 
stand without the cane or walk without the assistance of the 
cane only when he was not noticed, when he was not asked to 
do any activities, or when he was not paying attention.  

The report shows impressions which include the following:  1.  
status post fracture of the right femur; 2.  probably 
traumatic arthritis of the right hip; and 3.  degenerative 
joint disease of both knees.  The examiner commented that the 
veteran may have traumatic arthritis of the right femur and 
the hip considering the injury and the repeat surgical 
procedure that he had to undergo to remove the rods.  

On x-ray of both knees in September 1997, findings included 
minimal calcification within the menisci of the right knee.  
There was soft-tissue calcification adjacent to the upper 
part of the patella on the right side, and there was minimal 
calcification within the medial meniscus on the left side.  
The report shows that the calcification of the menisci in 
both knees was secondary to degenerative arthritic change, 
and the soft-tissue calcification adjacent to the upper part 
of the right patella might be related to old trauma.  

On x-ray of both hips and the right femur in September 1997, 
an old healed fracture was demonstrated at the midshaft of 
the right femur.  A small area of new bone formation was 
present adjacent to the greater trochanter of the right 
femur, which was most likely related to previous surgery.  
The remainder of the right hip examination was normal.  


Analysis

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities (Schedule), 
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 38 C.F.R. Part 4 
(1998).  In making a determination in this case, the Board 
has carefully reviewed the pertinent medical evidence, 
including the veteran's entire medical history in accordance 
with 38 C.F.R. § 4.1 (1998) and Peyton v. Derwinski, 1 
Vet.App. 282 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1998).  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. § 4.2, 4.6 (1998).

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to identify the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. § 4.2, 4.10 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity or other pathology, or it may be 
due to pain, supported by adequate pathology and evidence by 
the visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion, and part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1998).  See also DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  In making its determination in 
this case, the Board has carefully considered the claim in 
light of the provisions of 38 C.F.R. §§ 4.40, 4.59, (1998) 
and DeLuca. 

Traumatic arthritis, right hip

The record indicates that the veteran developed a calcific 
density over the right trochanter secondary to intramedullary 
rod placement for fixation of a fractured right femur, and 
this disability is currently manifested by findings 
suggestive of traumatic arthritis in the right hip, including 
post-traumatic changes involving the greater trochanter (See 
VA examination report, October 1990).  

Diagnostic Code 5010 provides that traumatic arthritis is 
evaluated according to the criteria found in Diagnostic Code 
5003.  Diagnostic Code 5003 provides that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joints involved.  
Diagnostic Code 5251 pertains to limitation of extension of 
the thigh, and provides an evaluation of 10 percent disabling 
where extension is limited to 5 degrees.  Diagnostic Code 
5252 provides evaluations in excess of 10 percent disabling 
where limitation of flexion of the thigh is limited to 30 
degrees or less.  Where there is limitation of abduction of 
the thigh, or motion lost beyond 10 degrees, a 20 percent 
evaluation is warranted under Diagnostic Code 5253.  

Having reviewed the record, the Board has concluded that the 
available objective evidence does not support the assignment 
of an evaluation in excess of 10 percent disabling for 
traumatic arthritis in the right hip.  At the time of the 
most recent VA orthopedic examination, the examiner indicated 
that abduction of the hips could not be tested as he would 
not raise the lower extremity, and he would not hold the 
extremity in position to monitor with goniometry.  While 
resisting motion or when asked to perform muscle activity, he 
was yielding and acted as if he could not hold the position.  
The examiner also noted that throughout the examination, the 
veteran was constantly uncooperative and tried to be 
uncooperative, with complaints that he did not need any of 
this examination.  

As the VA examiner was not able to obtain accurate 
information regarding the limitation of motion in the 
veteran's right hip, there is no evidence to support the 
assignment of an evaluation in excess of 10 percent disabling 
for traumatic arthritis.  The veteran refused testing by 
goniometer or testing of the abduction of the right hip, and 
therefore, the examiner was unable to determine whether the 
traumatic arthritis in the right hip is productive of 
symptomatology which would warrant a higher evaluation.  
Thus, there is no objective evidence which show that flexion 
of the thigh is limited to 30 degrees or more or that there 
is limitation of abduction of the thigh with motion lost 
beyond 10 degrees, such that an evaluation greater than 10 
percent would be warranted under either Diagnostic Code 5252 
or 5253.  In light of the absence of objective findings and 
the veteran's continuing refusal to allow the VA examiners to 
properly evaluate him, the Board cannot conclude that an 
increased evaluation is warranted for traumatic arthritis in 
the veteran's right hip.  

The Board has considered the veteran's continuing complaints 
of constant right hip pain, along with his assertions that he 
requires a cane in order to walk and that he cannot sit, 
stand, or lie down as a result of his service-connected 
disabilities.  However, the record indicates that the 
veteran's subjective complaints of pain and the degree of 
functional loss to which he avers are inconsistent with the 
examiner's observations, to include that he was able to sit 
in no apparent distress, could lie on the table, and had no 
difficulties in getting dressed or putting on his shoes.  

Furthermore, the examiner observed the veteran to carry the 
cane on his arm and to walk with a normal gait on leaving the 
examination room.  Thus, the veteran's subjective complaints 
of functional limitation and pain are not consistent with the 
examiner's observations as to his functional capacities.  As 
such, the available evidence does not suggest that the 
veteran is entitled to a higher evaluation for traumatic 
arthritis in the right hip as a result of painful motion or 
functional loss due to fatigability, weakened movement, loss 
of coordination, or similar factors.  

For the reasons stated above, the Board finds that the 
preponderance of the available evidence weighs against a 
finding that an evaluation in excess of 10 percent disabling 
is warranted for traumatic arthritis of the right hip. 


Degenerative joint disease, right knee and degenerative joint 
disease, left knee

The record indicates that degenerative arthritis has been 
identified on x-ray in both the right knee and the left knee.  
Diagnostic Code 5003 pertains to degenerative arthritis, and 
provides evaluations under the appropriate diagnostic codes 
for the specific joint or joints involved.  Diagnostic Code 
5260 pertains to limitation of motion of the leg, and 
provides evaluations in excess of 10 percent disabling where 
limitation of flexion is limited to 45 degrees or less.  
Diagnostic Code 5261 pertains to limitation of extension of 
the leg, and provides evaluations in excess of 10 percent 
disabling where extension is limited to 15 degrees or 
greater.  

Having reviewed the record, the Board has concluded that 
evaluations in excess of 10 percent disabling are not 
warranted for degenerative arthritis in either the right knee 
or the left knee at this time.  The 1997 VA orthopedic 
examiner indicated that the veteran was very hostile and 
uncooperative throughout the examination.  It was noted that 
range of motion in the knees could not be performed actively 
or passively, however, there was no swelling noted in either 
lower extremity and examination of the knees indicated 
crepitations.  

The veteran was able to get off the examination table slowly 
and as if he was in severe discomfort.  When walking outside 
the examining room, however, he walked with the cane on his 
forearm rather than using the cane for support, and his gait 
pattern did not appear to be abnormal.  The examiner also 
commented that while he was in the examination room, attempts 
to check his balance did not reveal any imbalance, and he was 
able to stand without the cane only when he was not noticed, 
when he was not asked to do any activities, or when he was 
not paying attention.  Diagnoses included degenerative joint 
disease of both knees.  

Thus, the record shows that range of motion in the knees 
could not be tested due to the veteran's unwillingness to 
cooperate with attempts to evaluate the severity of his knee 
disabilities.  Therefore, the record does not contain current 
objective evidence showing that flexion and extension in the 
knees are limited to the point where evaluations in excess of 
10 percent disabling would be warranted for either knee under 
Diagnostic Codes 5260 or 5261.  Thus, the preponderance of 
the available evidence weighs against a finding that 
increased evaluations are warranted for degenerative 
arthritis in the veteran's knees.  

In addition, the Board finds that increased evaluations are 
not warranted even with consideration of the veteran's 
subjective complaints of pain and functional limitation as a 
result of knee disability.  As in the previous section, the 
record suggests that his subjective complaints are not 
consistent with the examiner's observations regarding his 
functional capacities, as upon leaving the examination room, 
his gait was normal and he walked without a cane.  In 
addition, he was able to dress and put on shoes without 
difficulty although slowly.  Thus, the Board finds no basis 
for assignment of an evaluation in excess of 10 percent 
disabling for functional loss or pain due to the degenerative 
joint disease which is currently manifested in the veteran's 
knees.  





New and Material Evidence

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the initial 
review and determination of an appellant's claim, a rating 
determination is final and is not subject to revision upon 
the same factual basis.  38 U.S.C.A. § 7104 (West 1991 & 
Supp. 1998), 38 C.F.R. § 20.1103 (1998).   
Prior decisions of the Board are final, and a claim 
disallowed by the Board may not be reopened and allowed and 
is not subject to revision on upon the same factual basis. 38 
U.S.C.A. § 7104 (West 1991 & Supp. 1998, 38 C.F.R. § 20.1100 
(1998.

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991).  

The U.S. Court of Appeals for Veterans' Claims (hereinafter 
"Court") has held that the provisions of 38 U.S.C.A. § 5108 
(West 1991) require a review of all evidence submitted by the 
claimant since the last final denial of a claim in order to 
determine whether a claim must be reopened and adjudicated on 
the merits.  Glynn v. Brown, 6 Vet.App. 523, 529 (1994); see 
also Evans v. Brown, 9 Vet.App. 273, 285 (1996).

According to Title 38 of the Code of Federal Regulations 
(1998),

"New and material evidence" means 
evidence not previously submitted to 
agency decision makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor redundant 
and which, by itself or in connection 
with the evidence previously assembled, 
is so significant that it must be 
considered in order to fairly decide the 
merits of the case.  38 C.F.R. § 3.156(a) 
(1998).

The United States Court of Veterans Appeals (the Court) has 
summarized case law on claims to reopen previously and 
finally disallowed claims:

[T]he RO or BVA (Board) must conduct a 
two-step analysis.  First, it must 
determine whether the evidence presented 
or secured since the prior final 
disallowance of the claim is "new and 
material."  If it is, the RO or Board 
must then review the new evidence "in the 
context of" the old to determine whether 
the prior disposition of the claim should 
be altered.     

See Manio v. Derwinski, 1 Vet.App. 140 (1991), see also Hodge 
v. West, 155 F.3rd 1356 (Fed. Cir. 1998).  


I.  Left shoulder and left hip disability

In October 1978, the Board denied service connection for a 
left shoulder disability and for a hip disability.  In 
rendering this decision, the Board considered service medical 
records and the reports of post-service medical examinations.  

Service medical records show that in 1969 and 1970, the 
veteran complained of hip pain.  In April 1970, physical 
examination was within normal limits and an impression of 
supratentorial problem was provided.  On ETS examination in 
April 1971, the upper and lower extremities were clinically 
evaluated as normal and no shoulder or hip abnormalities were 
noted.  On an April 1971 report of medical history, the 
veteran indicated a history of bone or joint deformity and a 
painful or "trick" shoulder or elbow.  The September 1974 
separation examination report shows that clinical examination 
of the upper extremities was normal.  

The report of a 1978 post-service examination shows 
complaints of pain in the left shoulder and the hips, and he 
stated his belief that his left shoulder and his hips were 
injured at the time of the in-service right femur fracture in 
1970.  On examination, there was excellent range of motion 
about both hips.  X-rays of the shoulder showed no bony 
abnormalities.  A diagnosis of disorder of the left shoulder, 
not found, was given, and no diagnoses were provided with 
regard to the left hip.  

The Board concluded that in the absence of objective medical 
evidence demonstrating the claimed disorders either during 
service or at the present time, a grant of service connection 
was not for application.  


Evidence submitted since the October 1978 Board decision

A review of the record indicates that the October 1978 Board 
decision represents the last final denial of the veteran's 
claim for service connection for a left shoulder disability 
and a hip disability.  Thus, the Board has conducted a review 
of all of the pertinent evidence submitted since that time in 
order to determine whether new and material evidence has been 
presented.  

Outpatient treatment records, dated between 1983 and 1996, 
show that the veteran was followed for complaints of pain in 
multiple areas of his body, to include the hips and 
shoulders.  Assessments during this period included 
fibrositis and bursitis in the left shoulder.  The report of 
an August 1987 medical examination, conducted for Social 
Security purposes, shows impressions which include the 
following:  1.  history of fracture of the right femur with 
resultant intramedullary rodding; 2.  status post removal of 
intramedullary rod, right femur; 3.  hip and back pain with 
limb length discrepancy of 3 cm, right shorter than the left.  

On VA examination in December 1988, attempts to evaluate hip 
motion was resisted and were not accurate, and findings 
included limitation of rotation of the hips to 20 degrees 
internal rotation and 40 degrees external rotation.  He 
complained bitterly of abduction in both hips at 30 degrees.  
The examiner provided an impression of history of service-
connected fracture, right femur, with internal rod 
subsequently removed and now bizarre and greatly extenuated 
subjective features suggesting traumatic osteoarthritis of 
the hips.  

The report of an October 1990 orthopedic examination shows 
that all testing for range of motion in the hips was resisted 
due to complaints of pain.  The examiner provided an 
impression of old fracture of the right femur with delayed 
healing.  The report of an October 1990 left hip x-ray shows 
that no abnormalities were seen.  

On VA orthopedic examination in December 1991, the veteran 
complained of chronic bilateral hip pain which was 
exacerbated by bending, lifting, standing, walking, 
squatting, stooping, or going up and down stairs.  The 
examiner was unable to obtain a range of motion of the hips 
and knees secondary to complaints of pain and discomfort.  No 
diagnosis was provided with regard to the left hip.  

The report of a June 1993 left shoulder x-ray shows that 
hypertrophic changes were seen at the under surface of the AC 
joint.  In February 1994, the veteran submitted a copy of a 
January 1978 medical examination in support of his claim, and 
this examination report was considered at the time of the 
October 1978 decision.  

Pursuant to a January 1995 rating action, service connection 
was granted for a heterotopic bone formation of the right hip 
joint, secondary to intramedullary rod for fracture of middle 
right femur.  

In an October 1995 statement, the veteran indicated his 
belief that he developed a left hip and left shoulder 
condition as a result of his service-connected injury, 
because he has had to overcompensate with his left side.  

On VA examination in September 1997, the veteran was assessed 
with probable degenerative changes in the left shoulder.  On 
examination of the shoulders, he refused to perform any 
active range of motion, and passive range of motion was 
within normal limits.  The report of a September 1997 left 
shoulder x-ray shows that minimal degenerative arthritic 
changes were seen at the AC joint.  

On VA examination of the left hip in September 1997, the 
veteran complained of severe bilateral hip pain.  The 
examiner did not see any abnormality in the examination of 
the left hip in spite of the veteran's uncooperative nature.  
Analysis

On review of the record, the Board has concluded that the 
additional documentation submitted since the Board's October 
1978 decision does not constitute new and material evidence 
which is sufficient to reopen claims for service connection 
for a left shoulder disability and a left hip disability.  

With regard to a left hip disability, the evidence indicates 
that there is no evidence that a disability of the left hip 
is currently manifested as no left hip abnormality could be 
identified by the examiner on VA examination in 1997.  In 
order to warrant a grant of service connection, a claim must 
be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992).  As such, the 
additional documentation submitted since the Board's October 
1978 decision does not bear directly upon the specific matter 
under consideration, as there is no evidence of a currently 
manifested left hip disorder for which a valid claim can be 
established.  

With regard to a left shoulder disability, the additional 
evidence submitted since October 1978 shows that the veteran 
has recently been assessed with probable degenerative changes 
in the left shoulder and that he has complained of left 
shoulder pain on VA outpatient treatment since 1983.  
However, the veteran has not presented any additional 
evidence which suggests that a chronic left shoulder 
disability had its onset during the veteran's period of 
active service or that the current left shoulder disability 
is otherwise related to that period of service or to injuries 
to the right lower extremity which were sustained therein.  
As such, the additional documentation submitted since October 
1978 does not bear directly and substantially upon the 
specific matter under consideration; nor is this additional 
evidence so significant that it must be considered in order 
to fairly decide the merits of a claim for service connection 
for a left shoulder disability.  

For the reasons stated above, the Board finds that the 
veteran has not presented new and material evidence which is 
sufficient to reopen claims for service connection for a left 
shoulder disability and a left hip disability.  Accordingly, 
the claims are not reopened.  


II.  Back disability

In October 1978, the Board denied service connection for a 
back disability.  The Board concluded that in the absence of 
objective medical evidence demonstrating the claimed 
disorders either during service or at the present time, a 
grant of service connection for a back disability was not for 
application.  

In a September 1986 rating decision, the RO determined that 
new and material evidence had not been presented to reopen a 
claim for service connection for a back disability.  In 
making this decision, the RO considered outpatient treatment 
records showing that the veteran made frequent complaints of 
back pain.  By letter dated September 1986, the veteran was 
informed of the RO's determination that the evidence 
submitted to reopen his previously disallowed claim was not 
new and material, and the evidence he had submitted did not 
provide an new basis for reconsideration of his claim.  As an 
appeal was not initiated within one year of notification of 
the adverse decision, the RO's September 1986 determination 
became final.  


Evidence submitted since September 1986

In a June 1989 rating decision, the RO again found that new 
and material evidence had not been furnished to reopen a 
claim for service connection for a back condition.  However, 
the record does not indicate if and when the veteran was 
notified that the RO had declined to reopen his claim.  As 
such, the June 1989 decision cannot be considered final as 
there is no indication that notification was made.  Thus, the 
Board finds that the September 1986 rating decision 
represents the last final denial with regard to a claim for 
service connection for a back disability.  

Evidence submitted since September 1986 includes outpatient 
treatment records showing that the veteran has continuously 
complained of back pain and pathology on VA treatment.  On 
examination in December 1988, a VA examiner provided an 
impression of history of service-connected right femur 
fracture, now with bizarre and greatly extenuated subjective 
features suggesting traumatic osteoarthritis of the hips and 
possibly the low back.  On VA examination in October 1990, 
impressions included old fracture of the right femur with 
delayed healing, and symptoms of traumatic arthritis of the 
back with magnification masking accurate range of motion 
measurements.  An October 1990 lumbosacral spine x-ray 
revealed minimal degenerative change and spurring in a few of 
the lower lumbar vertebral bodies.  On examination in 
December 1991, a diagnoses included mechanical low back pain.  

When seen for VA outpatient treatment in 1993, diagnoses 
included chronic low back pain secondary to degenerative 
changes.  The report of a March 1993 MRI of the lumbosacral 
spine shows an impression of degenerative changes of the L4-5 
and L5-S1 intervertebral disc without evidence of an HNP or 
spinal stenosis.  

On VA examination in April 1994, the veteran was assessed 
with persistent low back pain secondary to altered gait 
pattern and activities.  On VA examination in September 1997, 
an impression of probable degenerative changes of the 
lumbosacral spine was provided.  The examiner noted that the 
veteran refused to participate in most of the examination of 
the lumbosacral spine, however, considering his age and the 
arthritis symptoms and signs in the lower extremities, it was 
thought that he might have some degenerative changes.  The 
report of a September 1997 lumbosacral spine x-ray shows that 
degenerative arthritic changes were demonstrated at the facet 
joints at the lower part of the lumbar spine.  An impression 
of minimal degenerative changes present at the lower part of 
the lumbar spine was given.  




Analysis

The Board has concluded that the additional evidence 
submitted since September 1986 is constitutes new and 
material evidence which is sufficient to reopen a claim for 
service connection for a back disability.  Specifically, this 
claim was originally denied by the Board on the basis that a 
chronic back disability was not shown either during service 
or on post-service examination in 1978.  However, the recent 
evidence indicates that the veteran has been assessed with 
degenerative arthritis in the lumbar spine, and this 
arthritis has been characterized as "traumatic" in nature 
on previous VA examinations.  In addition, when seen for 
evaluation in April 1994, the examiner provided an impression 
of degenerative changes in the lumbar spine, secondary to 
altered gait pattern.  

In the Board's view, the additional evidence suggests that 
the possibility that there is an etiological relationship 
veteran's current back disability and the service-connected 
residuals of an in-service injury to his right lower 
extremity.  As such, the Board finds the additional 
documentation to be so significant that it must be considered 
in order to fairly decide the merits of a claim for service 
connection for a back disability.  Thus, the Board has found 
the additional evidence submitted since September 1986 to be 
new and material to a claim for service connection for a back 
disability, and the claim is accordingly reopened.  

The Board finds the reopened claim to be well grounded, based 
on evidence showing a current diagnosis of the claimed 
disability and evidence suggesting a relationship between 
this disability and the period of active service, to include 
the residuals of an in-service right femur fracture for which 
service connection has been established.  See Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also 38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 (1997).





ORDER

An evaluation in excess of 10 percent is denied for traumatic 
arthritis of the right hip.  

Evaluations in excess of 10 percent disabling are denied for 
degenerative joint disease in the right knee and in the left 
knee.  

As new and material evidence has not been presented, the 
claims for service connection for a left shoulder disability 
and a left hip disability are not reopened.  

As new and material evidence has been presented, the claim 
for service connection for a back disability is reopened.  

The reopened claim for service connection for a back 
disability is well grounded.  


REMAND

Having reopened the claim for service connection for a back 
disability, the Board finds it necessary to return this claim 
to the RO for the purpose of further evidentiary development 
and to ensure compliance with due process considerations.  

In light of reopening this claim, the Board observes that the 
veteran's entitlement to service connection is to be 
determined following a de novo review of the entire record.  
In considering a similar factual scenario, the Court has held 
that:

"...when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit such evidence and an opportunity 
to submit such evidence and argument and 
to address that question at a hearing, 
and if not, whether the claimant has been 
prejudiced thereby.  Bernard v. Brown, 4 
Vet.App. 384, 394 (1993).

Thus, the Board has concluded that the veteran should be 
provided an opportunity to submit further evidence, 
testimony, and argument prior to our resolution of the 
instant claim.  On remand, the RO will also have the 
opportunity to conduct further evidentiary development in 
order to assist the veteran in the development of facts which 
are pertinent to his well grounded claim.  Littke v. 
Derwinski, 1 Vet.App. 90 (1990).

Specifically, the record indicates a diagnosis of 
degenerative arthritic changes in the veteran's lumbar spine.  
Previous diagnoses with regard to the back include possible 
traumatic arthritis, degenerative changes in the lumbar spine 
secondary to altered gait, and mechanical low back pain.  
Thus, the record is unclear as to the etiology of the 
degenerative arthritis currently manifested in the veteran's 
back.  On remand, therefore, the claims folder will be 
reviewed by a VA physician in order to obtain an opinion as 
to the etiology of the veteran's back disability.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should make the veteran's 
claims folder available for review by a 
VA physician specializing in orthopedic 
disorders.  The physician-reviewer should 
conduct a thorough review of all evidence 
in the claims folder including service 
medical records, post-service medical 
records, and all reports of VA and Social 
Security orthopedic examinations.  
Following completion of this review, the 
examiner should provide an opinion as to 
whether the arthritis currently shown in 
the veteran's back is traumatic in 
nature, to include a discussion of the 
relationship, if any, between the 
currently manifested back pathology and 
the veteran's in-service treatment for 
right femur fracture and the post-
operative residuals of that injury.  In 
particular, the examiner should provide 
an opinion as to the probability that the 
currently manifested back pathology is 
secondary to the service-connected 
residuals of a right femur fracture.  
Complete rationales and bases, with 
discussion of supporting facts, should be 
provided for any opinions given or 
conclusions reached, and all opinions 
should be based on sound medical 
principles as opposed to mere conjecture.  
If any of the requested opinions cannot 
be provided, the reasons therefor should 
be specifically noted.  The examiner 
should set forth all findings in a 
legible and preferably typewritten report 
form.  

2.  Upon completion of the foregoing, the 
RO should review the claims folder in 
order to ensure that the specified 
evidentiary development has been 
completed to the extent possible.  If any 
development remains incomplete, 
appropriate corrective measures should be 
taken.  If the report of the VA 
physician-reviewer does not contain all 
of the requested opinions, it should be 
returned for completion.  

3.  Upon finding that the required 
development has been completed to the 
fullest extent possible, the RO should 
review the appellant's claim based on a 
de novo review of all of the evidence 
which is now of record, in order to 
determine whether a favorable outcome is 
now warranted.  If the decision remains 
adverse, the RO should provide the 
appellant and his representative with a 
Supplemental Statement of the Case, along 
with an adequate period of time within 
which to respond thereto.  Thereafter, 
the case should be returned to the Board 
for further action, as appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

The purpose of this Remand is to conduct further evidentiary 
development and to ensure compliance with due process 
considerations.  The Board intimates no opinion as to the 
ultimate outcome of the claim on appeal.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals







